NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-JAN-2021
                                            09:13 AM
                                            Dkt. 34 OAWST

             NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             THE ESTATE OF YASUO KAWAKAMI, Deceased


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                     (P. NO. 11-1-0177(MHF))


                  ORDER APPROVING STIPULATION FOR
                DISMISSAL OF APPEAL WITH PREJUDICE
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal with Prejudice (Stipulation), filed November 23, 2020, by
Respondents-Appellants Stanley Kawakami and Wade Kawakami, the
papers in support, and the record, it appears that (1) this
consolidated appeal has not been docketed; (2) pursuant to
Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(b), the
parties stipulate to dismiss the consolidated appeal with
prejudice and bear their own attorneys' fees and costs on appeal;
(3) the Stipulation is dated and signed by counsel for all
parties appearing in the appeal; and (4) because the appeal has
not been docketed, dismissal is authorized by HRAP Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the consolidated appeal is dismissed with prejudice.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

The parties shall bear their own attorneys' fees and costs on
appeal.
          DATED: Honolulu, Hawai#i, January 28, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2